Citation Nr: 9917319	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for old healed right 
rib fractures.

2.  Entitlement to service connection for right shoulder 
impingement syndrome.

3.  Entitlement to service connection for a respiratory 
disorder, including asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.B., and T.J.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
February 1970 and from December 1990 to February 1992, with 
several years of inactive service between 1970 and 1990.  He 
served in the Southwest Asia theater of operations from 
December 10, 1990, to January 31, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied 
service connection for right shoulder and respiratory 
disorders, and from a May 1998 rating decision of the VA RO 
in St. Petersburg, Florida, which denied service connection 
for right rib fractures.  The claims file is currently under 
the jurisdiction of the St. Petersburg, Florida, RO.

The June 1994 rating decision also denied service connection 
for a right wrist disorder and post-traumatic stress disorder 
(PTSD).  The veteran perfected his appeal to the Board as to 
these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.302 (1998).  During the pendency of this appeal, a rating 
decision of July 1997 granted service connection for 
DeQuervain's tenosynovitis of the right wrist, with 
assignment of a 10 percent disability rating, and granted 
service connection for PTSD with assignment of a zero percent 
disability rating.  The veteran has not indicated further 
disagreement with that decision; therefore, these issues are 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)

In March 1999, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. § 
20.903 (1998), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of a March 1999 letter.  After the opinion was received 
at the Board, in May 1999, the representative was provided a 
copy and 60 days to submit any additional evidence or 
argument in response to the opinion.  See 38 C.F.R. § 20.903 
(1998).  The veteran's representative submitted additional 
argument in an informal hearing presentation dated in May 
1999. 

In a January 1999 statement, the veteran filed claims for 
increased ratings for his service-connected back disorder, 
eczematosis, and PTSD.  These issues have not been 
adjudicated by the RO, and are not inextricably intertwined 
with the other issues before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action. 

The issue of entitlement to service connection for old healed 
right rib fractures is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claims for service connection for right 
shoulder impingement syndrome and a respiratory disorder are 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of these claims.

2.  The veteran currently has right shoulder impingement 
syndrome and various respiratory disorders such as asthma. 

3.  The veteran incurred an injury to the right arm during 
service, and the medical evidence establishes that he 
currently has right shoulder impingement syndrome as a result 
of that injury.

4.  The veteran's respiratory disorder, including asthma, 
existed prior to his entry into active service and is not the 
result of disease or injury during active service.

5.  The veteran's respiratory disorder increased in severity 
during his period of active military service.  

6.  The presumption of service aggravation of a respiratory 
disorder, including asthma, is rebutted by clear and 
unmistakable medical evidence that the increase in disability 
was due to the natural progress of this disease.


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for 
service connection for right shoulder impingement syndrome 
and a respiratory disorder, including asthma, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The veteran incurred right shoulder impingement syndrome 
as a result of his active military service.  38 U.S.C.A. 
§§ 1110 and 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
and 3.304 (1998).

3.  The veteran's respiratory disorder, including asthma, 
preexisted his entry into active military service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

4.  Any increase in disability of a pre-existing respiratory 
disorder, including asthma, was due to the natural progress 
of this disease, and the presumption of aggravation has been 
rebutted.  38 U.S.C.A. §§ 1110, 1111, and 5107 (West 1991); 
38 C.F.R. §§ 3.304 and 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In a January 1993 statement, the veteran filed a claim for 
service connection for residuals of right shoulder injury.  
He maintained that he had injured his right shoulder during 
service in a fall from a ladder.  This is the same fall 
during which he injured the right radial head, for which he 
is service-connected.  In the January 1993 statement, the 
veteran also filed a claim for service connection for 
"breathing problems."  He stated that his respiratory 
disorder had been controlled on 200 milligrams of Theo-Dur 
twice per day prior to his activation for active service.  He 
stated that his medication was increased to 450 milligrams of 
Theo-Dur twice per day during his service in Saudi Arabia.  
He stated that he had experienced several exacerbations of 
his respiratory disorder during the fall of 1991.  He felt 
that the desert environment and exposure to fuel vapors, 
dust, smoke, and burning oil had aggravated his preexisting 
respiratory condition.  

The RO has obtained the veteran's service medical records 
dated from 1966 to 1992.  Upon his entry into service in 
1966, he reported a history of allergic rhinitis, hay fever, 
and asthma.  His service medical records from 1966 to 1988 
showed reports of hay fever and sinusitis in the fall and 
spring months.  He also had episodes of bronchitis in 1978, 
1981, and 1987.  Pulmonary function tests (PFTs) in April 
1984 showed forced expiratory volume in one second (FEV-1) of 
85 percent of predicted and forced vital capacity (FVC) of 87 
percent of predicted.  PFTs in April 1988 showed FEV-1 of 86 
percent of predicted and FVC of 100 percent of predicted.  It 
is unknown whether these findings were pre- or post-
bronchodilator.

The veteran's service medical records for his period of 
active service from December 1990 to February 1992 showed 
several visits to physicians for medication refills.  He was 
taking 200 milligrams of Theo-Dur twice daily, 60 milligrams 
of Seldane twice daily, and two puffs of Proventil inhaler up 
to four times per day.  In June 1991, he was also prescribed 
Deconamine SR twice daily.  It was noted that he had allergic 
rhinitis, asthma, and allergies.  On a report of medical 
history completed in June 1991, the veteran indicated that he 
was taking Deconamine, 400 milligrams of Theo-Dur twice 
daily, and Proventil as needed for allergies.  In July 1991, 
the veteran indicated that he had no complaints.  His 
prescription for Theo-Dur was refilled at 300 milligrams.  In 
September 1991, he was treated for pneumonia, and he was 
treated for bronchitis in January 1992.  

The veteran's service medical records did not show complaints 
of or treatment for a right shoulder condition.  He underwent 
extensive treatment after he fell off a ladder and injured 
his right arm, but he did not specifically complain of 
shoulder pain or injury.  On the Report of Medical History 
completed by the veteran in July 1991, he indicated that he 
had or had had painful or "trick" shoulder or elbow.  
However, it was noted that all his joint-related complaints 
concerned his right elbow.  

In April 1992, the veteran underwent a VA joints examination; 
he did not complain of right shoulder pain.  In May 1993, the 
veteran underwent another VA physical examination.  He 
complained of intermittent right shoulder pain, especially 
after prolonged physical activity.  He denied any range of 
motion limitation.  He stated that he was exposed to dust, 
smoke, and airplane exhaust while serving in the Persian 
Gulf.  He stated that his asthma was exacerbated by the 
environmental exposures and reported increasing his 
medications during service.  He stated that he had not been 
able to taper his medications back to the pre-Saudi dosages.  

The examination showed full range of motion of the veteran's 
right shoulder.  Examination of his lungs showed diffuse end-
expiratory wheezes, most prominent over the bases.  PFTs 
showed FEV-1 of 68 percent of predicted, with improvement to 
96 percent of predicted post-bronchodilator, and FVC of 87 
percent of predicted, with improvement to 103 percent of 
predicted post-bronchodilator.  The computer interpretation 
was mild obstructive ventilatory defect with significant 
improvement post-bronchodilator.  This indicated that the 
veteran had bronchospastic pulmonary disease (asthma) which 
was responsive to medications.  Diagnoses included asthma 
with exacerbation sustained secondary to environmental 
exposures while in Saudi Arabia.  The examiner concluded, 
however, that this exposure had not resulted in permanent 
compromise of the veteran's underlying asthma, and PFTs 
suggested that he needed augmentation of his medicine 
regimen, probably with addition of a glucocorticoid agent.

The RO obtained the veteran's VA treatment records covering 
the period February 1992 to October 1993.  These records 
showed treatment on numerous occasions for complaints of 
breathing problems including coughing and wheezing.  He also 
generally complained of problems with his right arm, and 
received treatment for his right elbow disorder.  He did not 
specifically mention his right shoulder.  These records noted 
a history of allergies and allergic rhinitis.  

In 1993, the veteran submitted his medical records from 
Doctors Care covering the period December 1992 to October 
1993.  He argued that his breathing problems had continued to 
worsen since the Persian Gulf and were "permanently 
aggravated."  These medical records showed recurrent 
episodes of sinusitis, bronchitis, chronic obstructive 
pulmonary disease, upper respiratory infection with reactive 
airway disease, and asthmatic bronchitis.  

The RO requested the veteran's complete medical records from 
Doctors Care and received records dated from April 1987 to 
April 1993.  These records showed treatment for asthmatic 
bronchitis, sinusitis with asthma exacerbation, bronchial 
asthma with bronchitis, upper respiratory infection with 
reactive airway disease, asthma, chronic obstructive 
pulmonary disease, and pneumonitis with bronchospasm.  A 
letter from J. William Pitts, M.D., dated in October 1988 
indicated that the veteran was a former patient and had been 
treated for a year with excellent response to allergen 
extract immunotherapy.  He was virtually asymptomatic until 
recently when he had some recurrent wheezing during the 
ragweed season.  He was using 200 milligrams of Theo-Dur 
twice a day, 60 milligrams of Seldane once or twice a day, 
and 1-2 puffs of Proventil inhaler up to four times a day.  
He was receiving allergy injections for dust, mixed mold, and 
mixed pollen. 

In October 1996, the veteran had a personal hearing at the 
RO.  He testified that he had had asthma prior to his service 
in the Persian Gulf.  It was his opinion that this condition 
was "greatly aggravated" by his service in Saudi Arabia.  
He stated that it was mild before this period of service, and 
he had had no difficulties serving with his reserve unit.  He 
stated that while in the Persian Gulf he was exposed to fuel, 
oil fires, and a "filthy environment."  He stated that his 
medications were doubled almost instantly by the physicians 
at the Air Force Hospital.  He stated that after his return 
to the United States, his respiratory condition would 
intermittently get better and then worsen.  He had received 
emergency room treatment for pneumonia.  He continued to use 
several medications and inhalers, as well as Prednisone.  He 
submitted a service medical record dated in October 1991, 
which showed treatment for resolving pneumonia.

A co-worker of the veteran's, J.B., testified that he had not 
been aware of the veteran's respiratory disorder until 
recently, even though he had known the veteran for more than 
twenty years.  It was J.B.'s opinion, therefore, that this 
condition had been mild.  J.B. had observed the veteran 
having breathing problems since his return from the Persian 
Gulf.  Another co-worker of the veteran's, T.J., testified 
that he knew the veteran had some problems with allergies 
prior to the Persian Gulf War, but T.J. had noticed the 
veteran had increased breathing problems thereafter.  Both 
witnesses testified that the veteran had frequently called in 
sick due to his breathing problems.

With respect to his right shoulder claim, the veteran 
testified that when he fell off the ladder during service, he 
had injured his shoulder.  He stated that he had received an 
injection in the shoulder after the injury because of the 
pain.  He stated that he continued to have a "nagging little 
pain" in the right shoulder.  He stated that no x-rays were 
taken of the shoulder during service.

In October 1996, the veteran underwent another VA physical 
examination.  He stated that he had had problems with 
shortness of breath since 1987.  He stated that this started 
during service, and he was allergic to dust, heat, and 
military tents.  He stated that he had had significant 
difficulty with wheezing and shortness of breath.  Dyspnea on 
exertion was much more pronounced during these episodes.  He 
stated that inhaler medication helped to some degree.  He 
also reported significant sinus problems with frequent bouts 
of sinusitis, especially with cold weather and season 
changes.  He reported exposure to dust, heat, diesel fuel, 
and oil fires while serving in the Persian Gulf.  He was 
taking 450 milligrams of Theo-Dur twice daily, which had 
recently been increased from 200 milligrams BID [twice 
daily].  He was also taking 60 milligrams of Seldane twice 
daily and 15 milligrams of Prednisone every other day, as 
well as using Atrovent, Proventil, AeroBid, and Serevent 
metered dose inhalers.  He stated that he was somewhat better 
on these medications, but he continued to experience 
shortness of breath, especially without medication.  

Examination of the veteran's lungs showed end respiratory 
wheezing and decreased breath sounds throughout.  PFTs showed 
FEV-1 of 77.5 percent of predicted, with improvement to 86.2 
percent of predicted post-bronchodilator, and FVC of 86.2 
percent of predicted, with improvement to 97.7 percent of 
predicted post-bronchodilator.  It was indicated that the 
PFTs were consistent with small airway disease with a small 
reversible component with bronchodilator therapy.  Diagnoses 
were asthma and frequent sinusitis.  The examiner indicated 
that the veteran had a significant degree of reactive airway 
disease, especially when considering the multitude of 
medications that were required to keep him from being short 
of breath.  It was noted that the PFTs were supportive of 
underlying asthma.  In a statement to be attached to the 
examination report, the veteran indicated that his 
theophylline was changed to 450 milligrams while he was in 
the Persian Gulf in 1991 and had not decreased.  

In November 1996, the veteran underwent a VA joints 
examination.  He reported injuring his right shoulder in the 
fall off the ladder during service.  He stated that he 
sustained a severe contusion of the right shoulder that was 
treated with steroid injections and local anesthetic.  He 
complained of right shoulder pain that worsened with overhead 
activities.  He also had popping and aching in the right 
shoulder.  Examination showed no deformity of the right 
shoulder.  He had tenderness to palpation over the anterior 
aspect of the glenohumeral joint, the acromioclavicular 
joint, and the distal aspect of the acromion.  Impingement 
sign was positive.  Hawkins' sign was also positive.  The 
rotator cuff muscles were intact.  Diagnoses included status 
post fall from ladder with continued right shoulder pain, 
consistent with impingement syndrome. 

In May 1998, the veteran submitted additional evidence in 
support of his claims.  He stated that medical records for 
his emergency room treatment in Saudi Arabia had been lost, 
and these records would have supported his shoulder claim.  
He submitted photographs, which he indicated were taken about 
four weeks after the fall off the ladder.  He stated that 
there had been some fading of the bruises, but the bruises 
showed that he had injured his right side on the ladder.  The 
color photographs submitted by the veteran showed vivid 
bruises on his lower right side, elbow, and on the front of 
his abdomen.

The veteran submitted lay statements from fellow soldiers who 
had served with him in the Persian Gulf.  D.D. had witnessed 
the veteran's fall off the ladder and stated that the veteran 
had fallen on top of the ladder and had hit his right 
shoulder on the ladder.  The veteran had complained of 
shoulder pain at that time.  He had stated that he was given 
an injection in the right shoulder.  The statement from T.E. 
was exactly the same as D.D.'s statement.  R.G. submitted a 
statement indicating that he had not witnessed the veteran's 
fall off the ladder, but had heard the reports from others.  
Much of the statement is also exactly the same as the 
statements from D.D. and T.E.  R.G. added that he had 
assisted the veteran in carrying his bags because the veteran 
had arm pain.  R.G. was present when the photographs were 
taken of the veteran's bruises.  R.G. also stated that the 
veteran had breathing problems while they were in the Persian 
Gulf and he had used his inhaler more and more.  R.G. had 
previously served with the veteran, and the veteran's 
breathing problems seemed worse after they served in the 
desert.  A statement from A.G. was identical to the one from 
R.G.

The veteran submitted his treatment records from J. William 
Pitts, Jr., M.D., covering the period July 1991 to August 
1997.  He was frequently treated for his respiratory disorder 
throughout this time period.  Dr. Pitts also treated the 
veteran during his period of active service between July and 
October 1991.  In July 1991, the veteran indicated that he 
had had some worsening of his respiratory symptoms while 
serving in the Persian Gulf, and he had increased his Theo-
Dur to 450 milligrams twice daily.  Dr. Pitts noted that the 
veteran's worsening symptoms were probably due to fine desert 
dust.  The veteran reported further worsening of his 
symptoms, such as increased chest congestion, upon his return 
to the United States.  The diagnosis was mild relapsing 
symptoms.  The veteran was prescribed 450 milligrams of Theo-
Dur twice daily, 60 milligrams of Seldane twice daily, and 
two puffs of Proventil every 4-6 hours.  He was also provided 
Organidin tablets.

Since the veteran's separation from active service in 
February 1992, he has continued to receive treatment from Dr. 
Pitts.  His prescription for Theo-Dur remained at 450 
milligrams twice daily as of the last record from Dr. Pitts 
dated in 1997.  He continued to use a Proventil inhaler, with 
the addition of other inhalers such as Serevent, Flovent, 
AeroBid, and Atrovent.  Beginning in July 1992, he has 
frequently been prescribed Prednisone for asthmatic 
reactions.  It was noted between 1992 and 1994 that the 
veteran's symptoms returned when he discontinued use of 
Prednisone.  In July 1993, he was prescribed Tildade, and 
later Beclomethasone, for bronchospasms.  In 1994, a CT scan 
of the sinuses showed chronic maxillary sinusitis.  The 
veteran continued to receive allergy injections, and it was 
noted in 1993 that dog dander was a problem for him.  It was 
also noted that he generally did better in the warmer 
weather, compared to the fall and winter.

The veteran also submitted VA treatment records covering the 
period October 1996 to January 1998.  These records concerned 
mental health treatment.  He also submitted documents 
regarding sick and annual leave that he has used. 

In July 1998, the veteran submitted his medical records from 
Dr. Pitts dated from October 1987 to November 1990.  These 
records showed that his medications consisted of 200 
milligrams of Theo-Dur twice daily, 60 milligrams of Seldane 
twice daily, and two puffs of Proventil inhaler up to four 
times per day.  Dr. Pitts indicated that the veteran had mild 
recurrent asthma during ragweed season.  The veteran was also 
receiving allergy injections.

In December 1998, the veteran submitted a list of VA 
outpatient visits between January and November 1998.  This 
list showed continued treatment for asthma, and the veteran 
reported worsening of this condition since his return from 
the Persian Gulf.  It was also noted that he had impingement 
syndrome of the shoulder.  He also submitted a memorandum 
from work indicating that his performance had recently been 
unsatisfactory.

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in March 
1999 requested a medical opinion from the Veterans Health 
Administration (VHA).  A letter was received from a Staff 
Physician in the Department of Medicine at the VA Medical 
Center in Clarksburg, West Virginia, in May 1999.  

The VHA opinion is as follows:

Thanks for referring this case to me for review 
and specialist's opinion.  I have thoroughly 
examined the chart of the appellant, including 
his medical record, medication history, pulmonary 
function data, prior pulmonary evaluation by VA 
physicians and progress notes from patient's 
private pulmonologist Dr. Pitts from 1987 to 
1997.

The Board has asked me two questions.

1. Does the evidence show that the veteran's 
preexisting respiratory disorder increased in 
severity between December 1990 and February 1992.

Reply:  Medical evaluation prior to 12/90 
indicates that patient had Hay fever, sinusitis, 
and bronchial asthma.  Even though the patient 
reported asthmatic symptoms since 1987, 
examinations done from 1978 onwards showed 
evidence of wheezing in the setting of upper 
respiratory infection and cold many times; a 
common manifestation of bronchial asthma.  In 
February 1990, and November 1990, as per Dr. 
Pitts notes, he was receiving theodur 200 mg BID, 
proventil inhaler, and seldane.  He was also 
receiving immunotherapy.

During his C&P examination in May 1993, patient 
reported worsening of his asthma symptoms while 
he was in Saudi Arabia.  He reported increased 
need for theophylline and proventil.  I failed to 
see any physician note describing the reason for 
increase of dose; nor was I able to pinpoint the 
exact timing of the increase in the dose.  In 
fact, I am little confused as to where was the 
patient getting this higher dose of theophylline.  
On May 16, 1991, a progress note lists the dose 
of theodur as 200 mg bid.  So did the note on the 
Jun [sic] 13, 1991.  The note written on Jul 
[sic] 30, 1991 lists the dose of theophylline as 
450 mg bid.  Interestingly, a note written by Dr. 
Pitts on 7/25/91 mentions that patient has 
increased the dose of theophylline to 400 mg bid.  
At that time, Dr. Pitts supplied some samples of 
450 mg theophylline; and on July 30, 1991, 
patient got higher dose filled from the 363, 
Medical Group Hospital Shaw, Shaw AFB, S.C.  The 
most logical conclusion is that patient increased 
his theophylline dose sometimes [sic] between 
June 13, 1991 to July 25 1991.

Some of the common indicators of worsening asthma 
are: need for increasing dose of inhaled 
steroids, need for oral steroids - either 
repeated burst prednisone therapy or chronic use 
of oral steroids, change in the frequency of the 
emergency room visits due to asthma exacerbation, 
need for hospital admission, near fatal asthma 
attack needing intubation or a carefully kept 
record of peak expiratory flow monitoring showing 
a clear worsening.  There is no evidence that the 
measures of worsening described above showed any 
change between 12/90 to 2/92.  (Peak flow 
monitoring was not done.)  The argument for 
worsening of asthma is mainly based on the self-
reported asthma symptoms by the patient, which is 
prone to bias due to problem with recall.

To conclude, in response to your first question, 
I believe that the only evidence of worsening of 
asthma is based on patient history.  I can not 
dispute the claim by the patient that he had 
worsening of asthma symptoms.  In my view, the 
increase in the dose of theophylline is at best a 
soft evidence of worsening asthma during this 
time. 

2.  The second question the board has asked me to 
address is whether it is clear and unmistakable 
that the increase was due to the natural 
progression of the disease.

Reply:  The patient attributed the alleged 
worsening of asthma symptoms to the exposure to 
dust, smoke, and exhaust fumes, burning oil 
fields etc.  In this context, I completely agree 
with the opinion expressed in the C&P examination 
done on May 13, 1993.  The exposures described 
above may have caused some transient worsening of 
symptoms when patient was in Saudi Arabia, but in 
my view, the exposure to these environmental 
agents had no contribution to perceived worsening 
of asthma after he returned to the United States.  
His asthma control took a clear turn for 
worsening in later part of 1992.  In my view, 
this was entirely due to the natural progression 
of his disease and as described below, there are 
a large number of other factors totally unrelated 
to the exposures that could have contributed to 
the worsening of his asthma.

The environmental pollutants that patient may 
have been exposed to during his stay in Saudi 
Arabia could have included sulfur dioxide, oxides 
of nitrogen, ozone, and polycyclic hydrocarbons 
to name a few.  Acute and massive exposure to 
these irritants can induce acute bronchospasm and 
sometimes the symptoms of bronchial 
hyperreactivity may persist for years.  However, 
in these cases, the exposure is massive, as in 
setting of accidental spill or acute smoke 
exposure as experienced sometimes by fire 
fighters.  The pattern of symptomatology is 
completely different in these cases as compared 
to the symptoms observed in the appellant.  In 
these situations, the maximum symptoms are 
observed within minutes to hours of the exposure.  
In all cases, the patients are acutely sick, 
needing hospital admission for respiratory 
distress and compromise that is occasionally 
severe enough to need mechanical ventilation.  
Due to the circumstances of exposure, many 
coworkers develop similar illness, regardless of 
whether they had pre-existing asthma or not.  
This condition is called reactive airways disease 
(RAD).  The peak severity of airway symptoms is 
noted immediately after the exposure in these 
cases.  The severity of respiratory symptoms 
reduces with time but some patients are left with 
respiratory symptoms of lesser severity over 
subsequent years.  The appellant did not have any 
acute irritant-induced respiratory insufficiency 
needing hospital admission or immediate medical 
attention while serving in Saudi Arabia.  Indeed, 
his symptoms have followed an opposite pattern:  
worsening of bronchospasm after a considerable 
lag period when there is no ongoing exposure.  
This pattern of clinical symptoms is not 
consistent with reactive airway disease.

The other question that may be raised is whether 
a lesser degree of exposure to these irritants in 
Saudi Arabia could have caused permanent 
worsening of asthma in this patient.  There is no 
denial that some patients with pre-existing 
asthma may experience worsening of asthma 
symptoms during the period of ongoing exposure to 
environmental pollutants.  However, there is no 
evidence in the medical literature that this sort 
of transient exposure can lead to permanent 
development of or worsening of asthma.  The usual 
pattern is prompt clearing of respiratory 
symptoms when the subject is removed from the 
polluted environment.

On the contrary, the review of patient medical 
records, including notes from Dr. Pitts point 
towards a number of potential reasons of 
worsening asthma control during this time.  These 
reasons are not related to the environmental 
exposure experienced by the patient in Saudi 
Arabia.  These factors include:

1.  Sinusitis:  There is a [sic] strong evidence 
in the medical literature that untreated or 
under-treated sinusitis may lead to worsening of 
asthma symptoms and in many cases, refractory 
asthma improves after appropriate treatment of 
sinusitis.  The review of medical record of the 
appellant shows that the chronic sinus symptoms 
have been his dominating symptoms in the majority 
of his medical visits ever since 1978.  He has 
received anti-histamine and decongestant 
medications almost on a regular basis.  Clearly, 
the sinusitis was not resolved with this therapy 
as his sinus CT scan on 5/26/94 showed left 
maxillary and ethamoid [sic] sinusitis.  It may 
be noted that as per Dr. Pitts note on 5/24/94, 
his last sinus x-ray was in 1989.  In fact, his 
sinusitis was severe enough in 1994 to need an 
operation.  Unfortunately, the problem of 
sinusitis persisted despite the operation, as 
shown on a repeat sinus CT scan on 8/14/96.  This 
problem, in my view, is one of the causes of 
refractory and worsening asthma symptoms in the 
appellant.

2.  Gatro-esophageal [sic] reflux disease:  
Another factor well known to cause worsening 
asthma symptoms is gastro-esophageal reflux 
disease (GERD).  In some cases, the symptoms of 
heartburn are minimum or unimpressive, yet, 
treatment directed at GERD improves asthma 
symptoms.  The patient did have symptoms of GERD.  
In this context, I want to draw attention to a 
note written on 5/21/98 that clearly describes 
the dyspepsia at night; a typical symptom of 
GERD.  He was started on a H-2 blocker for this 
purpose.  It is possible that undiagnosed, or 
untreated GERD may have contributed to his 
worsening asthma.  

3.  Use of non-steroidal anti-inflammatory drugs:  
A small number of asthma patients experience 
worsening of asthma control due to the use of 
non-steroid [sic] anti-inflammatory medications 
(NSAID).  Patient has been receiving some sort of 
NSAID almost constantly during this period.  It 
is difficult to be sure whether NSAID contributed 
to worsening asthma control in this patient, 
although it certain [sic] remains a possibility.

4.  Stress:  Emotional stress is a well-known 
cause of poor asthma control.  It is not 
difficult to appreciate through the review of his 
medical record that the appellant was under 
considerable stress through out this period.

5.  Allergen Exposure:  Of all the reasons that 
may have contributed to worsening asthma in 
appellant, one factor that has played a 
strikingly clear role in causing his poor asthma 
control is ongoing exposure to allergens and his 
atopic tendency.  The patient has a very strong 
history of type I allergy at least since 1978.  
He has history of Hay fever, allergic rhinitis, 
atopic dermatitis and asthma - all of which are a 
[sic] classical manifestations of type I allergy.  
The following observations strongly support that 
ongoing allergen exposure is the most critical 
cause of worsening asthma from 1992 onwards in 
this patient:

(a) Strong seasonal change in symptoms:  
As noted by Dr. Pitts in his note on 
12/6/94.  Such season [sic] change in 
symptoms is a typical problem in allergen 
induced asthma with symptoms showing 
cyclical changes with seasonal variation 
in allergen exposure.

(b) Difference in the severity of 
symptoms in different geographic 
location:  Because different geographic 
areas have different types and different 
levels of environmental allergens, a 
significant variation in symptoms may be 
observed when patients relocate to a 
different geographic location.  Change in 
both indoor as well as outdoor allergen 
exposure can contribute to a change in 
symptoms.  Indoor allergens are changed 
due to difference in housing, carpet, and 
bedding etc.  Allergens such as dust 
mite, indoor residence of common pets 
such as cat or dog, level of allergens 
related to cockroaches may be very 
different in different houses.  In this 
context, I want to draw attention to a 
note written by Dr. Pitts on 7/21/93 in 
which he states "Incidently, his 
symptoms cleared up when he was in 
Tenn."  This constitutes a [sic] strong 
evidence that there was some unidentified 
allergens to which he was allergic to and 
was exposed to while he was in Columbia, 
S.C.  One of the potential incriminating 
allergen to which he was allergic to and 
was exposed to in S.C. was dog dander.  
He himself had identified dog dander as 
one of the offender [sic].  It should be 
pointed out here that even though the dog 
was confined to outdoors, (please refer 
to note by Dr. Pitts on 7/21/93), having 
a dog in vicinity can clearly worsen the 
asthma control. 

(c) A predictable pattern of worsening 
asthma:  Another piece of evidence that 
strongly point [sic] to allergen exposure 
as cause of worsening asthma in any 
patient is a history of predictable 
increase in symptoms in relation to some 
activities or some environments.  The 
appellant has given a clear history more 
than once during his visits with Dr. 
Pitts that his asthma worsens when he 
goes to church.  (Please refer to notes 
by Dr. Pitts on 10/5/95 and 6/16/97).  
Clearly, his allergies are aggravated due 
to some allergens in the church.  
Unfortunately, it is difficult for me to 
further pinpoint what could be causing 
the worsening of his asthma when he goes 
to church.

Based on (a), (b) and (c) as described above, I 
can conclude without a reasonable doubt that 
allergy is the major cause of appellants [sic] 
worsening symptoms.

CONCLUSION:  Based on a thorough and objective 
review of patients [sic] history and clinical 
course as documented in the medical records 
supplied, I have come to following conclusion 
[sic]:

(i) Based on self reported symptoms, it is 
possible that patient may have transient 
worsening of asthma during his stay in Saudi 
Arabia.

(ii) There is no evidence that his stay in Saudi 
Arabia had any role in the worsening of asthma 
symptoms he experienced upon his return to the 
United States.  In fact, in my view, there is 
clear and unmistakable evidence that this 
worsening is related to the natural progression 
of his disease.

The VHA opinion was provided to the veteran's representative 
in May 1999.  The veteran's representative responded with 
additional argument in a May 1999 informal hearing 
presentation to the Board, which argued that the VHA opinion 
had failed to identify specific findings that the increase in 
disability was due to the natural progression of the disease 
and had failed to prove that the veteran's Persian Gulf 
exposure could not have aggravated his respiratory condition.


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Right shoulder

A. Well-grounded claim

The veteran's claim for service connection is plausible.  He 
currently has a diagnosis of right shoulder impingement 
syndrome.  Although the veteran's service medical records did 
not show complaints of or treatment for a right shoulder 
condition, he clearly incurred a serious injury to his right 
arm and side when he fell off the ladder.  He testified that 
he injured his right shoulder in this fall, and his 
statements are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The VA examiner in 
1996 based the diagnosis of "status post fall from ladder 
with continued right shoulder pain" consistent with 
impingement syndrome on the veteran's reported history.  The 
history of a fall off a ladder during service was consistent 
with his service medical records.  Assuming the credibility 
of this evidence, this claim must be said to be plausible, 
and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and 
examinations provided.  A personal hearing was held in 
accordance with his request.  The veteran has not referenced 
the existence of any medical records concerning treatment for 
his right shoulder.  Sufficient evidence is of record to 
fairly decide the veteran's claim.  Therefore, no further 
assistance to the veteran is required.


B. Application of the law to the facts

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
As noted above, the veteran's service medical records 
document incurrence of injuries after he fell off a ladder.  
It is true that there is no indication in the service medical 
records that he injured his right shoulder.  However, it is 
well documented that he injured his right arm and right side.  
From the extent of the bruising shown on the photographs he 
submitted, the fall was apparently quite severe.  He has 
submitted lay statements indicating that he complained of 
right shoulder pain after the fall.  Although the statements 
are somewhat questionable in that all four statements are 
essentially verbatim of the others, the fact remains that the 
photographs provide objective evidence that the inservice 
fall was serious enough to result in several severe bruises 
along the veteran's right arm and side.  It is reasonable to 
conclude that the veteran's right shoulder was also injured 
in this fall, since he maintains that he landed on his entire 
right arm and the injuries to his right elbow and wrist were 
documented.  It is also reasonable to conclude that the 
severity of the veteran's right elbow injury, with the 
resulting surgery, may have overshadowed any right shoulder 
pain that he was experiencing at the time, accounting for the 
lack of inservice complaints.  

There is medical evidence indicating a plausible relationship 
between the veteran's inservice injury and his current right 
shoulder impingement syndrome.  There is no medical evidence 
of record indicating that the veteran's right shoulder 
symptoms are due to a post-service injury.  The evidence is, 
at the very least, in equipoise regarding the veteran's 
claim.  Accordingly, he is entitled to the application of the 
benefit of the doubt, see 38 U.S.C.A. § 5107(b), and the 
Board finds that he incurred right shoulder impingement 
syndrome during his military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1998).


Respiratory condition

A. Well-grounded claim

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  As discussed above, the veteran's service 
medical records and private medical records prior to his 
entry onto active duty in 1990 showed extensive treatment for 
respiratory disorders such as asthma and allergies.  
Therefore, the evidence clearly shows that this condition 
existed prior to his entry into service, and he is not 
entitled to the presumption of soundness.  The veteran does 
not deny that this condition existed prior to service; 
rather, he maintains that this condition was aggravated by 
service.  Therefore, the issue is whether his preexisting 
respiratory disorder, including asthma, was aggravated by 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).  

The evidence is at least in equipoise as to whether the 
veteran's preexisting respiratory disorder increased in 
severity during service.  It is the defined and consistently 
applied policy of the Department of Veterans Affairs to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  38 C.F.R. 
§ 3.102 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant.  By reasonable doubt is meant one that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.

The veteran received several refills of the medications 
needed for his respiratory disorder during service.  He also 
sought treatment from a private physician during his period 
of active duty and reported worsening breathing problems 
while in the Persian Gulf.  Dr. Pitts concluded that the 
veteran's "worsening symptoms were probably due to fine 
desert dust."  The VA examiner in 1993 rendered a diagnosis 
of asthma with "exacerbation sustained secondary to 
environmental exposures while in Saudi Arabia."  The VHA 
opinion indicated that although the only evidence of 
worsening was the veteran's history, his reported increase in 
medication usage during service was "soft" evidence of 
worsening asthma during that time period.  The veteran's 
claim must be said to be plausible, and therefore well 
grounded.

For the same reasons as discussed above, the duty to assist 
the veteran has been satisfied.  In this case, he has 
received extensive treatment for his respiratory disorder(s).  
It appears from the claims file that most, if not all, of 
these treatment records have been obtained.  It is possible 
that additional treatment records are available.  It is not 
necessary, however, that the Board remand this case to obtain 
additional treatment records.  Any additional treatment 
records would do no more than confirm that the veteran 
currently has various respiratory disorders, a fact that is 
already shown by the evidence of record.  The veteran has not 
stated that any treatment records would contain any medical 
opinions as to aggravation of this condition due to his 
military service or any information regarding new respiratory 
disorders.  Sufficient evidence is of record to fairly decide 
the veteran's claim. 

B. Application of the law to the facts

As to the merits of the veteran's claim, the record includes 
some evidence from which it might be inferred that the 
veteran's preexisting respiratory disorder was aggravated by 
his period of active military service.  It also includes 
medical evidence that is not favorable to his claim.  
Therefore, the Board must assess the probative weight of this 
evidence in rendering a decision including analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board must also assess the credibility and weight to be 
given to the medical evidence before it.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence is no 
longer presumed to be credible once an analysis of the claim 
on the merits is undertaken.

The evidence in support of the veteran's claim consists of 
the opinion of the VA examiner in 1993 and the statement from 
Dr. Pitts, as discussed above.  The evidence not favorable to 
his claim consists of the rest of the opinion of the VA 
examiner in 1993 and the VHA opinion from 1999. 

As indicated above, there is sufficient objective evidence of 
an increase in the veteran's respiratory disability during 
his period of active military service.  This raises the 
presumption of aggravation.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).  In this case, the medical evidence 
clearly and unmistakably shows that the increase in severity 
during the veteran's military service was due to the natural 
progress of his respiratory disorder.

The opinion of the VA examiner in 1993 was only partially 
favorable to the veteran's claim.  The examiner stated that 
the veteran's asthma was exacerbated by the environmental 
exposures in the Persian Gulf.  The examiner also stated, 
however, that this exposure had not resulted in permanent 
compromise of the veteran's underlying asthma. 

Another opinion favorable to the veteran's claim was from Dr. 
Pitts, who stated that the veteran's worsening symptoms were 
probably due to fine desert dust.  This opinion was 
inconclusive and must, therefore, be accorded less weight.  
The qualified language of this opinion means that it has 
limited value.  Furthermore, when Dr. Pitts' opinion is 
examined closely, it does not support the veteran's claim.  
The substance of this opinion is that the veteran's worsening 
symptoms in 1991 were due to exposure to desert dust while he 
was stationed in Saudi Arabia.  That does not mean, however, 
that the veteran's respiratory disorder was permanently 
aggravated by this environmental exposure. 

Dr. Pitts' opinion has little probative value in light of the 
VHA opinion from 1999.  Dr. Pitts did not conduct a review of 
all the veteran's medical records, including his service 
medical records, as the VHA examiner did.  The VHA opinion 
rendered in 1999 was, by far, the most extensive review of 
the medical evidence of record and the lengthiest documented 
opinion regarding the veteran's claim.  The VHA opinion 
concurred with the opinion of the VA examiner in 1993, in 
that even though exposure to dust, smoke, etc. during the 
veteran's service in the Persian Gulf may have temporarily 
increased his respiratory symptoms, these exposures did not 
result in permanent worsening of his condition.  The VHA 
opinion clearly discussed the types of environmental 
exposures the veteran might have had in the Persian Gulf and 
the usual medical development and course of respiratory 
disorders following such exposures.  It was indicated that 
the pattern of symptomatology reflected in cases where such 
exposures resulted in respiratory distress was "completely 
different" than the veteran's medical history, which showed 
intermittent periods of worsening symptoms after a 
considerable period of no exposure.  The VHA opinion 
indicated that there was no evidence in the medical 
literature that transient exposure, such as the veteran 
experienced during his seven weeks in the Persian Gulf, could 
lead to permanent worsening of asthma. 

Based on review of the post-service medical evidence, the VHA 
opinion concluded that the veteran's respiratory disorder had 
definitely worsened from late 1992 to the present.  This 
worsening, however, was "entirely due to the natural 
progression of his disease" and attributable to several 
nonservice-related factors (sinusitis, gastro-esophageal 
reflux disease, use of non-steroidal anti-inflammatory drugs, 
stress, and allergen exposure).  Although all these factors 
were listed as contributors to the veteran's worsening 
asthma, the VHA opinion concluded "without a reasonable 
doubt" that allergen exposure was the major cause of the 
veteran's worsening symptoms.  This conclusion was supported 
with specific examples from the veteran's medical records.  

The VHA opinion was definitive and based on extensive review 
of the claims file.  This opinion is persuasive when 
considered with the rest of the evidence of record.  The 
medical evidence showed that the veteran had allergies, 
asthma, sinusitis, etc. prior to 1990.  The pre-service 
evidence also showed intermittent exacerbations of his 
respiratory disorder, including periods of immunotherapy and 
bouts of bronchitis.  The post-service medical records show 
treatment for the same diagnosed respiratory disorders (i.e., 
primarily asthma and sinusitis) and treatment for periodic 
exacerbations that include bronchitis, upper respiratory 
infections, etc.  His complaints are still related to the 
seasons and to exposure to items he has been told he is 
allergic to such as dog dander.  The fact that he may require 
increased or additional medications does not, standing alone, 
indicate that his respiratory disorder is worse due to his 
military service.  In fact, the VHA opinion acknowledged that 
the veteran's respiratory disease has been worsening since 
late 1992, thereby resulting in the need for increased or 
additional medication, but such worsening is due to the 
natural progression of his disease, not to his military 
service.

The Board is cognizant of the fact that the veteran maintains 
that his respiratory disorder was aggravated by his period of 
active military service due to environmental exposures.  
However, the veteran is not competent to render such an 
opinion.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based upon the evidence of record, the Board finds that the 
presumption that the veteran's respiratory disorder, 
including asthma, was aggravated by his period of active 
military service has affirmatively been rebutted by medical 
evidence that clearly and unmistakably shows that the 
increase in disability during and since service is due to the 
natural progress of this disorder.  There is no reasonable 
doubt on this matter that could be resolved in the veteran's 
favor, and the evidence rebutting the presumption 
preponderates.  For the reasons and bases discussed above, 
the Board has determined that the preponderance of the 
evidence is against the claim for service connection for a 
respiratory disorder, including asthma.  Accordingly, the 
veteran's claim is denied.


ORDER

Entitlement to service connection for right shoulder 
impingement syndrome is granted.

Entitlement to service connection for a respiratory disorder, 
including asthma, is denied.


REMAND

Additional evidentiary development is needed on the veteran's 
right rib claim prior to appellate disposition.

During the veteran's service in the Persian Gulf, he fell off 
a ladder while building a tent.  It was noted in December 
1990 that he had injured his right rib cage during the fall, 
and his rib pain was improving.  The veteran has submitted 
lay statements indicating that after this fall he complained 
of popping/crackling or snapping in his right chest with 
movement or breathing.  A VA x-ray report dated in 1996 
showed that he has old healed fractures of the right fourth, 
fifth, and sixth ribs.  He stated that this was exactly where 
he fell on the ladder.

Considering the inservice complaints of rib pain, the 
photographs showing the extent of the bruising on the 
veteran's right side and ribs after the fall, and the 
presence of old healed rib fractures, it is appropriate to 
determine whether the current healed rib fractures are linked 
to the inservice complaints after the fall.  Therefore, the 
Board finds that a medical opinion is needed in order to 
clarify the etiology of the veteran's current healed rib 
fractures.  The Board does not currently have sufficient 
evidence upon which to base a decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
physical examination.  The claims file 
and a copy of this remand are to be made 
available to the examiner for review 
prior to the examination, and the 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder, including the 
service medical records, the color 
photographs submitted by the veteran, the 
lay statements submitted by the veteran, 
and the 1996 VA x-ray report of the ribs.  

The examiner should perform all necessary 
tests in order to determine the etiology 
of the veteran's current healed rib 
fractures.  The examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the current 
old healed rib fractures are related to 
any disease or injury during service, 
including the fall from the ladder with 
subsequent complaints of rib cage pain.  
The complete medical rationale for any 
opinion is to be included in the report.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for old healed right rib fractures, with 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

